EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Integrated Healthcare Holdings, Inc. Santa Ana, California We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of Integrated Healthcare Holdings, Inc.filed on February 2, 2007 (File No. 333-140417) of our report dated June 23, 2011, relating to the consolidated financial statements and schedule of Integrated Healthcare Holdings, Inc., which appears in the Company’s Annual Report on Form 10-K for the year ended March 31, 2011. /s/ BDO USA, LLP Costa Mesa, California June 23, 2011
